   Case 17-31491-KRH                     Doc 33         Filed 12/11/19 Entered 12/11/19 15:15:52                                    Desc Main
                                                       Document      Page 1 of 1

B 2100A (Form 210A)(12/15)

                                     UNITED STATES BANKRUPTCY COURT
                                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                                  Richmond Division

In re: PHYLLIS VALARIE FOSTER-ALLEN                                          Case No.: 17-31491-KRH

                   Debtor                                                    Chapter: 13


                             TRANSFER OF CLAIM OTHER THAN FOR SECURITY

A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee
hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other
than for security, of the claim referenced in this evidence and notice.

Select Portfolio Servicing, Inc., as servicing agent for                       Select Portfolio Servicing, Inc., as servicing agent for
ABS Loan Trust V                                                               U.S. Bank N.A., as trustee, on behalf of the holders of
          Name of Transferee                                                   the (ABS REO Trust V)
                                                                                        Name of Transferor

Name and Address where notices to transferee                                   Court Claim # (if known): 4
should be sent:                                                                Amount of Claim: $19,364.96
                                                                               Date Claim Filed: 06/12/17
Select Portfolio Servicing, Inc.
P.O. Box 65250
Salt Lake City, UT 84165-0250

Phone: (800)258-8602
Last Four Digits of Acct #: XXXXXX0593                                         Last Four Digits of Acct #: XXXXXX0593

Name and Address where transferee payments
should be sent (if different from above):

Select Portfolio Servicing, Inc.
Attn: Remittance Processing
P.O. Box 65450
Salt Lake City, UT 84165-0450

Phone: (800)258-8602
Last Four Digits of Acct #: XXXXXX0593

I declare under penalty of perjury that the information provided in this notice is true and correct to the best of
my knowledge and belief:

         /s/ Lauren S. Hunt
By: __________________________________                                     Dated: December 11, 2019
        Transferee/Transferee's Agent

Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.



                                                                                                                                    BWW#: VA-335142
